Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. ANNOUNCES STRONG RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2011 Toronto, Ontario – July 26, 2011 – Progressive Waste Solutions Ltd. (formerly IESI-BFC Ltd.) (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and six months ended June 30, 2011. (All amounts are in thousands of United States (“U.S.”) dollars, unless otherwise stated) Management Commentary Reported revenues increased $169.9million or 56.7% from $299.6 million in the second quarter of 2010 to $469.5million in the second quarter of 2011.Organic gross revenue, which includes intercompany revenues, grew 3.4% on a consolidated basis and is comprised of total price and volume growth of 3.1% and 0.3%, respectively.Total price and volume improvements in Canada were 3.5% and 1.4%, respectively.Price improved 2.8% in the U.S. while U.S. volumes declined 0.6%. Revenue growth translated into adjusted EBITDA(A) and operating income growth.Adjusted EBITDA(A) was $136.3million, or 47.7% higher, in the second quarter of 2011 versus $88.6 million in the same quarter a year ago.Our second quarter adjusted EBITDA(A) margin was 29.0% compared to 29.6% in the second quarter of 2010.Excluding the incremental increase in fuel surcharges from 2011 reportable revenues, our second quarter adjusted EBITDA(A) margin would have been 29.4% for 2011.Adjusted operating income(A) was $70.2million, or 52.9% higher, in the quarter compared to $45.9 million in the same period last year. We also generated higher adjusted net income(A) quarter over quarter.Adjusted net income(A) for the second quarter of 2011 was $33.5million, or $0.28per weighted average diluted share (“diluted share”), compared to $23.4 million, or $0.25 per diluted share in the comparative period. Free cash flow(B) for the quarter totalled $64.8million and was 46.7% higher than the $44.2 million achieved in the comparative period last year.Our free cash flow(B) margin was 13.8% in the quarter compared to 14.7% in the second quarter of 2010, due primarily to higher proportionate interest expense. "We had a solid performance in the second quarter, with strong organic growth rates for our base business helping us achieve revenues in line with our expectations, despite the headwinds of weather in our Canadian segment and a delay in realizing some efficiencies related to the consolidation of certain Waste Services, Inc. (“WSI”) operations with our existing locations in Canada,” said Keith Carrigan, Vice Chairman and Chief Executive Officer of Progressive Waste Solutions Ltd.“Acquisitions contributed significantly to our total performance, which included contributions from our acquisition of WSI and the 13 “tuck-in” acquisitions we completed in 2010.We also added six more acquisitions to our portfolio in the second quarter, bringing the year-to-date total to seven, which will contribute to our performance through the balance of 2011.” For the six months ended June 30, 2011, revenue was $892.4million, compared to revenues of $563.6 million in the year ago period.Adjusted operating income was $131.9million compared with $82.4 million in the same period in 2010.Adjusted EBITDA(A) for the year-to-date period was $259.4million compared to $164.5 million in 2010.Our year-to-date adjusted EBITDA(A) margin was 29.1% for 2011 compared to 29.2%, in the same period last year.Excluding the incremental increase in fuel surcharges from 2011 reportable revenues, our year-to-date adjusted EBITDA(A) margin would have been 29.4% for 2011. For the six months ended June 30, 2011, adjusted net income was $61.6million, or $0.51per weighted average diluted share, compared with $42.0 million or $0.45 per share last year. Progressive Waste Solutions Ltd. - June 30, 2011 1 Financial and Other Highlights For the Three Months Ended June 30, 2011 · Revenues increased $169.9million or 56.7% ($158.5 million or 52.9%, excluding foreign currency exchange (“FX”)) · Adjusted EBITDA(A) increased $47.7million or 53.8% ($43.9million or 49.5%, excluding FX) · Adjusted EBITDA(A) margin, on a reported basis, was 29.0% or 29.4% excluding the incremental increase in fuel surcharges · Free cash flow(B) increased $20.6million or 46.7% ($18.7million or 42.3%, excluding FX) · Free cash flow(B) margin of 13.8% · Adjusted net income(A) per diluted share, $0.28 · Consolidated total price increased 3.1%, on a comparable basis, as defined on page 9 · Consolidated volumes increased 0.3%, on a comparable basis For the Six Months Ended June 30, 2011 · Revenues increased $328.7million or 58.3% ($308.3million or 54.7%, excluding FX) · Adjusted EBITDA(A) increased $94.8million or 57.6% ($88.0million or 53.5%, excluding FX) · Adjusted EBITDA(A) margin, on a reported basis, was 29.1% or 29.4% excluding the incremental increase in fuel surcharges · Free cash flow(B) increased $49.3million or 57.3% ($45.9million or 53.4%, excluding FX) · Free cash flow(B) margin of 15.2% · Adjusted net income(A) per diluted share, $0.51 · Consolidated total price increased 3.2%, on a comparable basis · Consolidated volumes increased 0.4%, on a comparable basis Other Highlights for the Three and Six Months Ended June 30, 2011 · Successful secondary offering of approximately 10.9 million common shares held by TC Carting III, L.L.C., an affiliate of Thayer | Hidden Creek Partners, L.L.C. · Repurchase of one million common shares from the underwriters in the secondary offering, at the public offering price of $23.50 per share. Acquisition of WSI On July 2, 2010, we completed our acquisition of WSI.WSI’s Canadian operations are included in our Canadian segment, while their Florida operations are included in our U.S. south segment.WSI’s operating results have been included with our own since the date of acquisition.In addition, we have elected to exclude corporate allocated costs from the operating results of our reportable segments.Accordingly, expenses specific to corporate activities have been presented separately from those presented for our reporting segments, for each current and comparative period presented. Quarterly Dividend Declared The Company’s Board of Directors declared a quarterly dividend of $0.125 Canadian per share to shareholders of record on September 30, 2011.The dividend will be paid on October 14, 2011.The Company has designated these dividends as eligible dividends for the purposes of the Income Tax Act (Canada). Progressive Waste Solutions Ltd. - June 30, 2011 2 Financial Highlights (in thousands of U.S. dollars, except per weighted average share amounts, unless otherwise stated) Three months ended June 30 Six months ended June 30 (unaudited) (unaudited) (unaudited) (unaudited) Operating results Revenues $ Operating expenses Selling, general and administration ("SG&A") Restructuring expenses - - Amortization Net gain on sale of capital assets ) Operating income Interest on long-term debt Net foreign exchange (gain) loss ) 24 ) 54 Net gain on financial instruments ) Other expenses 34 58 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee 22 21 26 46 Net income $ Net income per weighted average share, basic $ Net income per weighted average share, diluted $ Weighted average number of shares outstanding (thousands), basic Weighted average number of shares outstanding (thousands), diluted Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A)(1) $ Adjusted net income(A) per weighted average share, basic $ Adjusted net income(A) per weighted average share, diluted $ Replacement and growth expenditures (see page 14) Replacement expenditures $ Growth expenditures Total replacement and growth expenditures $ Free cash flow(B) Cash generated from operating activities (condensed consolidated statement of cash flows) $ Free cash flow(B) $ Free cash flow(B) per weighted average share, diluted $ Dividends Dividends declared (common shares) $ Dividends declared (participating preferred shares ("PPSs")) - - Total dividends declared $ Note: (1)Prior period amounts have been adjusted to reflect the current period’s presentation. Progressive Waste Solutions Ltd. - June 30, 2011 3 Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Current Average Cumulative Average Current Average Cumulative Average December 31 $ $ March 31 $ June 30 $ FX Impact on Consolidated Results The following tables have been prepared to assist readers in assessing the impact of FX on selected results for the three and six months ended June 30, 2011. Three months ended June 30, 2010 June 30, 2011 June 30, 2011 June 30, 2011 June 30, 2011 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses SG&A Restructuring expenses - 17 Amortization Net gain on sale of capital assets ) 17 ) (4 ) ) Operating income Interest on long-term debt Net foreign exchange loss (gain) 24 ) ) 1 ) Net gain on financial instruments ) ) 33 ) Other expenses 34 35 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee 21 (1 ) 20 2 22 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A)(1) $ Free cash flow(B) $ Note: (1)Prior period amounts have been adjusted to reflect the current period’s presentation. Progressive Waste Solutions Ltd. - June 30, 2011 4 Six months ended June 30, 2010 June 30, 2011 June 30, 2011 June 30, 2011 June 30, 2011 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses SG&A Restructuring expenses - 62 Amortization Net gain on sale of capital assets ) ) ) (9 ) ) Operating income Interest on long-term debt Net foreign exchange loss (gain) 54 ) ) 2 ) Net gain on financial instruments ) ) ) (1 ) ) Other expenses 58 43 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee 46 ) 24 2 26 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A)(1) $ Free cash flow(B) $ Note: (1)Prior period amounts have been adjusted to reflect the current period’s presentation. Progressive Waste Solutions Ltd. - June 30, 2011 5 Management’s Discussion (all amounts are in thousands of U.S. dollars, unless otherwise stated) Segment Highlights – expressed on a reportable basis, which excludes the acquisition of WSI on prior period amounts Three months ended June 30 Change Change (as reported) (holding FX constant with the comparative period) (2011 holding FX constant with the comparative period less 2010 as reported) (as reported) (2011 as reported less 2010 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ $ $ ) $ $ ) EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) Corporate $ ) $ ) $ $ ) $ Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ Corporate $ Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) Corporate $ ) $ ) $ ) $ ) $ ) Progressive Waste Solutions Ltd. - June 30, 2011 6 Segment Highlights (continued) Six months ended June 30 Change Change (as reported) (holding FX constant with the comparative period) (2011 holding FX constant with the comparative period less 2010 as reported) (as reported) (2011 as reported less 2010 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ $ $ ) $ $ EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) Corporate $ ) $ ) $ 44 $ ) $ ) Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ Corporate $ Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) Corporate $ ) $ ) $ ) $ ) $ ) Progressive Waste Solutions Ltd. - June 30, 2011 7 Revenues Gross revenue by service type (prepared on a reportable basis, which excludes WSI’s operations in the previously comparable quarter and year-to-date period) The following tables compare gross revenues, which include intercompany revenues, for the three and six months ended June 30, 2011 to the comparative periods by service offering.These tables have been prepared on a “reportable basis”, which excludes WSI’s results for the previously comparable periods. Three months ended June 30, 2011 Three months ended June 30, 2010 Canada - stated in thousands of Canadian dollars ("C$") Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Canada - stated in thousands of C$ Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues $ Total collection $ Transfer and disposal Gross revenues $ Six months ended June 30, 2011 Six months ended June 30, 2010 Canada - stated in thousands of C$ Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Canada - stated in thousands of C$ Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues $ Total collection $ Transfer and disposal Gross revenues $ Progressive Waste Solutions Ltd. - June 30, 2011 8 Gross revenue by service type (prepared on a comparable basis, which includes WSI’s operations, net of divestitures, in the previously comparative quarter and year-to-date period) The following tables compare gross revenues, which include intercompany revenues, for the three and six months ended June 30, 2011 to the comparative periods by service offering.These tables have been prepared on a “comparable basis” as if WSI’s operations, net of divestitures, were combined with ours in the current and previously comparable periods. Three months ended June 30, 2011 Three months ended June 30, 2010 Canada - stated in thousands of C$ Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Canada - stated in thousands of C$ Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues $ Total collection $ Transfer and disposal Gross revenues $ Note: (2)Prior period amounts have been adjusted for divestitures and have been adjusted to conform to the current period’s presentation. Six months ended June 30, 2011 Six months ended June 30, 2010 Canada - stated in thousands of C$ Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Canada - stated in thousands of C$ Canada - percentage of gross revenue U.S. U.S. - percentage of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues $ Total collection $ Transfer and disposal Gross revenues $ Note: (2)Prior period amounts have been adjusted for divestitures and have been adjusted to conform to the current period’s presentation. Progressive Waste Solutions Ltd. - June 30, 2011 9 Gross revenue growth or decline components – expressed in percentages and excluding FX (prepared on a comparable basis – 2011 only) The tables below have been prepared on a “comparable basis” as outlined above.However, component percentages presented for 2010 have not been prepared on a comparable basis and accordingly do not include WSI’s results. Three months ended June 30, 2011 Three months ended June 30, 2010 Canada U.S. Canada U.S. Price Price Fuel surcharges Total price growth Volume ) Total organic gross revenue growth Acquisitions - Total gross revenue growth Note: (3)Prior period amounts have been adjusted to conform to the current period’s presentation. Six months ended June 30, 2011 Six months ended June 30, 2010 Canada U.S. Canada U.S. Price Price Fuel surcharges Total price growth Volume - Total organic gross revenue growth Acquisitions Total gross revenue growth Note: (3)Prior period amounts have been adjusted to conform to the current period’s presentation. Three months ended The increase in Canadian segment gross revenues, presented on a “comparable basis”, is approximately C$10,000.Our Canadian segment delivered price growth in every service line.While we experienced a comparable increase in landfill volumes this quarter, the second quarter didn’t deliver all the volumes we anticipated.We attribute lower than expected landfill volumes to weather, and the related delay in the expected seasonal uptick.We continue to be optimistic that we will fully recoup these volumes over the balance of the year.As in the first quarter, industrial volumes fell short of the mark set in the prior period, while all other service lines delivered organic volume growth.Rising diesel fuel prices also contributed to the increase in comparable fuel surcharges recorded to revenues. On a comparable basis, gross revenues in the U.S. south increased approximately $31,400.This growth was primarily attributable to acquisitions.However, higher total price and volumes also contributed to this segments overall quarterly performance.Our U.S. south segment enjoyed stronger pricing across all service lines compared to the same period a year ago.Total volume growth was due in large part to gains in our transfer and disposal service lines, while volume changes in all other service lines weren’t meaningful in isolation or in aggregate.Higher fuel surcharges also contributed to gross revenue growth quarter over quarter. Progressive Waste Solutions Ltd. - June 30, 2011 10 Gross revenues in our U.S. northeast segment increased as well, approximately $4,400.The increase in U.S. northeast gross revenue is largely attributable to acquisitions.Price also contributed to overall gross revenue growth while volume declines were a headwind in the quarter.Pricing was up across all service lines, with the exception of industrial pricing which was down slightly from prior year levels.Comparatively, landfill volumes showed continued strength, however we saw a softening of construction and demolition volumes in the second half of this quarter.All other service lines experienced comparative volume declines.The most notable volume decline was in our recycling service line.One of our material recovery facilities has been off line since the first quarter of the year causing us to use third party facilities.We expect our facility to be fully operational in August 2011.The loss of certain residential contracts, increasing competitive pressures and economic weakness in this segment represent the root causes for the balance of the decline in volumes.Fuel surcharges increased marginally on a comparative basis. Six months ended Prepared on a comparable basis, the increase in Canadian segment gross revenues is approximately C$23,300.Year-to-date, we enjoyed price growth across all service lines.As mentioned above, industrial volumes fell short of prior year levels, related largely to a slower than expected seasonal uptick.Weather was also an impediment to gross revenue growth from landfill volumes, however, we expect these shortfalls to be recovered over the balance of the year.All other service lines delivered comparative volume growth, through a combination of both organic and acquisition growth.Rising diesel fuel prices also contributed to the increase in comparable fuel surcharges recorded as revenue. On a comparable basis, U.S. south segment gross revenues increased approximately $59,000.Acquisitions, coupled with higher overall base business pricing, volumes and fuel surcharges all contributed to the year-to-date growth in gross revenues.All service lines in our U.S. south segment enjoyed pricing growth.A residential contract loss was the primary contributor to the decline in comparative residential volumes, and except for our industrial service line, we enjoyed comparative volume growth in all other service lines.The increase in diesel fuel prices spurred the increase in comparative fuel surcharges. Year-to-date gross revenue increased in our U.S. northeast segment, approximately $10,300.The principal reasons for the increase are consistent with those outlined above for the three months ended.Acquisitions, price, and fuel surcharges were the primary contributors to this segments gross revenue growth, partially offset by declines in comparative volumes. Operating expenses Three and six months ended In total, the comparative increase in operating expenses is due principally to our mix of business acquired from WSI and other “tuck-in” acquisitions, and is also due in part to FX, higher fuel costs and higher overall collected waste volumes in our pre-existing base business.Acquisitions are the primary reasons for the increases in current period disposal, labour, vehicle and insurance costs, which increased approximately $50,400, $31,700, $26,600 and $2,500, respectively.On the year, higher disposal, labour, vehicle operating and insurance costs, increased approximately $78,800, $60,800, $49,300 and $5,200, respectively, and these increases were also attributable to acquisitions.Commodity rebates were an additional contributor to the increase resulting from higher comparative commodity pricing which impacted our U.S. northeast and Canadian businesses for both periods.Moreover, the rising price of fuel also contributed to higher operating expenses in the current and year-to-date periods. Looking at Canada in isolation, Canadian operating expenses increased significantly in the quarter and year-to-date periods.The acquisition of WSI, FX, higher fuel costs, higher collected waste volumes and commodity rebates were all contributors to the comparative increases.As a percentage of reportable revenues, operating expenses in Canada were 55.3% on the quarter and 54.6% year-to-date, compared to 52.1% and 51.3% in the same periods in 2010, respectively.While the comparative increases are due largely to the acquisition of WSI, and mix of revenues acquired, fuel costs have also contributed to the rise in operating costs relative to reportable revenues.Removing fuel surcharges from reportable revenues for both the current and comparative year-to-date periods, and a like amount from operating expenses, results in a comparative operating margin improvement of 50 basis points for both periods.Excluding the impact of fuel, operating expenses were slightly higher than expected in the current quarter, due in large part to not realizing integration efficiencies as quickly as predicted.Regardless, we believe we have effectively addressed these inefficiencies and we don’t expect them to repeat in the third and fourth quarters of the year. Progressive Waste Solutions Ltd. - June 30, 2011 11 The mix of revenues acquired on our acquisition of WSI, coupled with other “tuck-in” acquisitions, also impacted operating expenses as a percentage of reportable revenues in our U.S. south segment.However, unlike Canada, the impact was favourable.As a percentage of reportable revenues, operating expenses in our U.S. south segment were 60.7% on the quarter and 60.2% year-to-date, compared to 61.4% and 60.9% in the comparative periods, respectively.Lower relative labour and vehicle operation and repair costs in both periods are the primary reasons for the improved comparative performances, partially offset by increasing fuel costs.As outlined above in the Canadian segment discussion, removing the impact of fuel surcharges from reportable revenues, and a like amount from operating expenses, for both the current and comparative year-to-date periods, results in a comparative operating margin improvement of 80 and 70 basis points for the three and six month periods ended, respectively. On a comparative basis, the U.S. northeast region experienced an increase in its cost of operations relative to reportable revenues.The marked increase in operating costs, relative to revenues, is due to higher disposal which is attributable to higher transportation and related disposal costs incurred for special wastes disposed of at third-party sites.The increase in disposal costs is also on account of the change in revenue mix attributable to “tuck-in” acquisitions which introduced more collection operations in this segment.Vehicle operating costs is the other main area which contributed to increasing operating costs.The increase in vehicle operating costs is a function of both increasing fuel prices and mix of service offering due to “tuck-in” acquisitions.Removing the impact of fuel surcharges from revenues and operating expenses on a comparative current quarter and year-to-date basis, had a negligible impact on operating margins in both periods.Finally, we experienced higher leachate disposal costs in the quarter and year-to-date, due to weather and higher comparative costs of disposal. SG&A expenses Three and six months ended Excluding the impact of FX, approximately $1,100 and $2,600 for the three and six months ended, respectively, the comparable increase is due in large part to our acquisition of WSI and other “tuck-in” acquisitions, coupled with organic growth. The impact of acquisitions is the primary contributor to the increases in salaries and facility costs.In the current quarter, salaries in total increased approximately $9,100, while facility costs increased approximately $2,300.On a year-to-date basis, salaries were up approximately $18,600 and facility cost increases represented approximately $5,400 of the change.We recovered approximately $3,800 from fair value changes in stock options in the quarter, but on a year-to-date basis we have recognized an expense of approximately $1,500.As a percentage of reportable revenues, SG&A expense, expressed on an adjusted basis, is 11.4% and 12.0% for the quarter and year-to-date periods, respectively, compared to 12.2% and 13.0% in the same respective periods a year ago.These changes represent an 80 and 100 basis improvement over the respective periods in the prior year.Rationalizing personnel and operating locations since our acquisition of WSI, is the primary reason for the comparative improvement. Corporate SG&A includes certain executive costs, legal, accounting, internal audit, treasury, investor relations, corporate development, environmental management, information technology, human resources and other administrative support functions.Corporate SG&A also includes transaction and related costs and fair value changes to stock options.On a comparative basis, transaction and related costs declined approximately $1,600 quarter over quarter and approximately $3,300 year-to-date.In the prior periods, acquisition costs were incurred principally in anticipation of closing the WSI acquisition which we completed on July 2, 2010.We did not replicate an acquisition of this size in either the second quarter or year-to-date periods ended June 30, 2011, which accounts for the comparative decline in acquisition and related costs.Fair value movements in stock options also contributed to the comparative change in corporate SG&A.In the current period, we recognized approximately $6,500 less of expenses, while expenses on a year-to-date basis were down approximately $1,900.As outlined above, a portion of both the increase in salaries and facility costs are attributable to corporate, as is a portion of FX.Higher salaries and facility costs, including FX and totaling approximately $2,500, partially offset the comparative current quarter declines in both transaction and related costs and fair value movements in stock options.Higher comparative travel expense and professional fees also increased on a comparative basis, which is once again due principally to our acquisition of WSI.On a year-to-date basis, the portion of higher salaries and facility costs, including FX, attributable to corporate amounted to $5,700. Progressive Waste Solutions Ltd. - June 30, 2011 12 Free cash flow(B) Purpose and objective The purpose of presenting this non-GAAP measure is to provide disclosure similar to that provided by other U.S. publicly listed companies in our industry and to provide investors and analysts with an additional measure of our value and liquidity.We use this non-GAAP measure to assess our performance relative to other U.S. publicly listed companies and to assess the availability of funds for growth investment, debt repayment, share repurchases or dividend increases. Free cash flow(B) - cash flow approach Three months ended June 30 Six months ended June 30 Change Change Cash generated from operating activities (from statement of cash flows) $ Operating and investing Stock option (recovery) expense ) ) ) Acquisition and related costs ) ) Restructuring expenses - - Other expenses 34 58 Changes in non-cash working capital items ) Capital and landfill asset purchases ) Financing Net realized foreign exchange (gain) loss ) 24 ) ) 54 ) Free cash flow(B) $ Free cash flow(B) – adjusted EBITDA(A) approach Three months ended June 30 Six months ended June 30 Change Change Adjusted EBITDA(A) $ Restricted share expense ) ) Capital and landfill asset purchases ) Landfill closure and post-closure expenditures ) Landfill closure and post-closure cost accretion expense Interest on long-term debt ) Non-cash interest expense Current income tax expense ) Free cash flow(B) $ Three and six months ended Excluding FX, approximately $1,900 for the quarter and $3,400 year-to-date, free cash flow(B) increased over the comparative periods.The acquisition of WSI contributed to our free cash flow(B) and adjusted EBITDA(A) growth on a comparative basis. In addition, we also realized improvements to free cash flow(B) and adjusted EBITDA(A) from both organic growth and other “tuck-in” acquisitions.Higher debt levels resulting from our acquisition of WSI and other “tuck-in” acquisitions, coupled with higher interest rates in Canada and the U.S., partially offset adjusted EBITDA(A) improvements in both periods.Capital and landfill asset purchases were also higher on a comparative basis, due in large part to the acquisition of WSI, other “tuck-in” acquisitions and organic growth.While proportional capital and landfill asset purchases were lower in the first quarter of the year, second quarter purchases were on pace with the same period a year ago.Proportionately, year-to-date spending is slightly behind last year’s mark due the timing of spend and contract wins.Cash taxes have also increased in both the current and year-to-date periods comparatively.The increase is most pronounced for our Canadian business due to organic business growth and the acquisition of WSI.WSI’s Canadian operations had no meaningful loss carryforwards to shelter income subject to tax. Progressive Waste Solutions Ltd. - June 30, 2011 13 Capital and landfill purchases Capital and landfill purchases characterized as replacement and growth expenditures are as follows: Three months ended June 30 Six months ended June 30 Change Change Replacement $ Growth Total $ Capital and landfill purchases - replacement Capital and landfill purchases characterized as “replacement” expenditures represent cash outlays to sustain current cash flows and are funded from free cash flow(B).Replacement expenditures include the replacement of existing capital assets and all construction spending at our landfills. Three and six months ended In total, replacement expenditures increased comparatively in both the current quarter and year-to-date.The increases are primarily concentrated in Canada which accounted for approximately $10,000 and $13,200 of the comparative quarter and year-to-date change, respectively.The increase in second quarter replacement spending is due in large part to our purchase of a facility that we had previously leased, approximately $7,000.The increase in replacement expenditures is also attributable to the timing of cell construction at our Lachenaie landfill which increased comparatively by approximately $1,200 and $2,300 for the three and six month periods ended, respectively.As expected, the acquisition of WSI increased our base business profile.Accordingly, vehicle expenditures represent the balance of the change for both the quarter and year-to-date periods in Canada, which is principally attributable to our larger business base, coupled with the timing of spend. In the U.S., the second quarter increase in replacement expenditures is due to our larger base business profile, approximately $2,000, coupled with our investment in a facility in our U.S. south segment, approximately $1,000.On a year-to-date basis, we attribute approximately $5,000 of the increase to our larger business base, with the balance due to our facility investment. Capital and landfill purchases - growth Capital and landfill purchases characterized as “growth” expenditures represent cash outlays to generate new or future cash flows and are generally funded from free cash flow(B).Growth expenditures include capital assets, including facilities (new or expansion), to support new contract wins and organic business growth. Three and six months ended Growth expenditures increased in both the quarter and year-to-date periods.Higher second quarter expenditures in our U.S. business is the primary cause for the increases.Facility investment, approximately $1,000, coupled with spending for a municipal contract win, approximately $1,100, and business growth in both the U.S. south and northeast, were the primary contributors to the increase in growth expenditures.Our Canadian business, experienced declines in both the current and year-to-date periods as a result of fewer contract wins. Readers are reminded that revenue, adjusted EBITDA(A), and cash flow contributions realized from growth expenditures will materialize over future periods. Progressive Waste Solutions Ltd. - June 30, 2011 14 Long-term debt (all amounts are in thousands of U.S. dollars, unless otherwise stated) Summary details of our long-term debt facilities at June 30, 2011 are as follows: Available lending Facility drawn Letters of credit (not reported as long-term debt on the Condensed
